DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of February 14, 2022.

Claims 3, 10, and 16 have been cancelled.

Applicant’s amendment to claims 1, 8, and 15 overcomes the previously presented 35 USC 103 rejection thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-9, 11-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 8, and 15 have been amended to require that the voltage source be controlled in accordance with “a physical characteristic of the formation and a physical characteristic of the tubing string or the well casing” (emphasis added) and Applicant has indicated that the basis for these amendments can be found in paragraphs [0013] and [0025] of the original disclosure.
Paragraph [0013], while disclosing that the described invention is used to provide “measurement data for the formation wall” as well as detect tubing discontinuities such as casing joints, fails to relate controlling the voltage source based on the characteristics of any element, feature, or environment.
Paragraph [0025] does describe the control of the voltage source however indicates that the operation frequency “may be set by the processing device according to physical characteristics of the well casing, the tubing string, the formation, or other structures present” (emphasis added).  In other words, paragraph [0025] does not provide basis for controlling the voltage source based on the physical characteristics of both the formation and tubing string or casing.  
Without the original disclosure making clear that both the characteristics of the formation and tubing or casing string can be used to control the voltage source, the original disclosure cannot be said to provide adequate basis to support this new limitation.  As such the amendments to claims 1, 8, and 15 of “control the voltage source to set a frequency of the AC voltage in accordance with a physical characteristic of the formation and a physical characteristic of the tubing string or the well casing” are considered new matter.

Claim Rejections – Art Rejection
While the prior art of records fails to disclose or suggest claims 1, 8, and 15 as amended, the allowability of said claims cannot be determined due to the outstanding 35 USC 112(a) rejection thereof.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
3/1/2022